Title: To George Washington from Samuel Holden Parsons, 2 May 1781
From: Parsons, Samuel Holden
To: Washington, George


                        
                            Dear General
                            2nd May 1781
                        
                        By Inteligence from New York as late as Saturday (which I have every Reason to beleive) General Arnold was
                            every Hour expected there to take Command of an Expedition. Admiral Arbuthnot is going to England his Officers refusing to
                            serve with him since the Action with the french Fleet—his Baggage was landed.
                        Admiral Graves who commands the Fleet was in New York on Saturday but expected to sail in a few Days five
                            Ships of the Line were in East River the rest in North River & below—the fleet with Provisions had arrivd without
                            Loss. the Enemy appear in high Spirits & say all the Money for the currant Year is raisd; this I think probable as
                            Government Bills have risen there from ten per Cent discount to Par—Two Regiments of foreigners at Jamaica are under
                            marching Orders and were paraded on Sunday morning to march.
                        Your Excellency’s Letter to some Person to the Southward, wherein you mention the State of our army armes
                            & Clothing gives great Pleasure to those who know it in New York—great Dependance is placd on the Defection of
                            Vermont, they say their Measures are fully securd there: and that an Army may be expectd from Canada
                            soon.
                        I have desird Cpt Walker to receive the Money due on my Warrant at the Pay Office; if
                            any order of your Excellency’s should be necessary, I should be greatly obliged by your Excellency’s Direction to have it
                            paid I have receivd Nothing for Eighteen Months, have expended all my own Monies, and cannot even redeem my Horses which
                            the Quarter Master has pledgd for the keeping Past Winter. I am with great Esteem yr Excellency’s Obedt Servt
                        
                            Saml H. Parsons
                        
                    